Citation Nr: 9917623	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
warts of the hands.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a sprained right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In February 1998 the veteran offered testimony, subsequently 
reduce to writing, and submitted a signed written statement 
indicating his desire to withdraw his appeal regarding the 
issue of service connection for tumor in the thigh, cyst on 
the head and arm, cancer on the back, left breast abscess, 
prostatitis, hair loss, positive TB test, blackouts and 
alcohol abuse.  38 C.F.R. § 20.204 (1998). 


REMAND

With respect to the issues on appeal, the Board notes that 
subsequent to the issuance of the April 1998 supplemental 
statement of the case, the RO received additional pertinent 
medical evidence.  For example, according to a subsequent 
April 1998 VA examination report, the examiner commented on 
the veteran's service-connected warts of the hands and his 
nonservice-connected right ankle condition.  The RO also 
received various private medical records.  

The Board notes that the RO did not issue a rating decision 
or a supplemental statement of the case addressing the newly 
submitted evidence in the context of the veteran's claim for 
an increased rating or his claim to reopen.  The governing 
regulation provides that a supplemental statement of the 
case, so identified, will be furnished to the veteran and his 
representative when additional pertinent evidence is received 
after a statement of the case or the most recent supplemental 
statement of the case has been issued.  38 C.F.R. § 19.31 
(1998).

On page 2 of the veteran's personal hearing transcript it is 
indicated that the veteran received treatment at a VA 
facility for warts on his hand the prior month.  The record 
does not reflect that an attempt has been made to obtain 
these records.

Under the circumstances, the Board is of the opinion that 
further development is warranted.  Accordingly, this case is 
REMANDED for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  He 
should be specifically requested to 
identify the VA facility that is 
referred to on page 2 of the hearing 
transcript as providing treatment 
for his warts in early 1998.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records from August 1995, which have 
not already been obtained.

2. The RO should contact the veteran 
and advise him that he should seek 
treatment at a VA facility for his 
warts on his hands when they are 
most active.  He should be advised 
that he should then notify the RO of 
this treatment and the RO should 
then obtain copies of the treatment 
records.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development.  The RO 
should readjudicate the issue of 
entitlement to an increased rating 
for warts of the hands, considering 
Ardison v. Brown, 6 Vet. App. 405 
(1994).  The RO should also 
readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection 
for residuals of a sprained right 
ankle, considering Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  

4.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental 
statement of the case on all issues 
in appellate status.  The veteran 
should be informed of the 
requirements to perfect an appeal 
with respect to any new issues 
addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no 

opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



